Citation Nr: 1208480	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-16 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating greater than 50 percent prior to February 5, 2009 and 70 percent from February 5, 2009 for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial compensable rating for residuals of shell fragment wound, right forearm.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 Regional Office (RO) rating decision in Chicago, Illinois.

The December 2006 rating decision granted the Veteran service connection for PTSD, assigning him a 10 percent rating effective from December 5, 2005.  Thereafter, a subsequent April 2009 rating decision increased the rating to 50 percent, effective from December 15, 2008.  A February 2010 rating decision assigned a retroactive effective date of the 50 percent PTSD rating to December 7, 2005 and assigned a 70 percent rating, effective from February 5, 2009.  Regardless of the RO's actions, the issue remains before the Board because the increased ratings were not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition, the Board notes that during the appellate time period the Veteran also initiated a claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  An August 2011 statement of the case (SOC) continued to deny the issues.  While the Board notes that a December 2011 substantive appeal is of record, such receipt was well beyond the statutory timeframe permitted to appeal the August 2011 SOC.  38 C.F.R. § 20.302(b) (2011).  As such, the issues are not on appeal.  

In addition, the Board notes that in multiple statements the Veteran has asserted that his service-connected disabilities render him unemployable and that he last had "substantial gainful" employment in approximately 2002, thus raising a claim for a total disability evaluation based on individual unemployability (TDIU).  However, the Board notes the TDIU claim was granted in an August 2011 rating decision, effective from December 15, 2008, and the claims file does not indicate the Veteran has since expressed a desire to appeal this claim as required pursuant to 38 C.F.R. § 20.1103.  Therefore, the issue is not on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 5, 2009, the Veteran's PTSD was manifested by symptoms such as disturbing memories, past flashbacks, avoidance behavior, feelings of detachment, and problems interacting socially that included employer/employee relationships, but all resulting in less than severe or total social and occupational impairment.

2.  From February 5, 2009, the Veteran's PTSD was shown to be manifested by a disability picture that more closely approximated that of total occupational and social impairment.

3.  The Veteran's residuals shell fragment wound, right forearm, is manifested by, at most, a 8 cm. linear scar on the right lateral ventral forearm, a 6 cm. linear scar on the right medial ventral forearm, and a 9 cm. liner scar on the right middle central forearm; on examination they are deep, but stable and not tender, adherent, painful, or result in limitation of motion.

4.  The Veteran's service-connected PTSD and residuals of shell fragment wound, right forearm, do not present an exceptional or unusual disability picture.
 

CONCLUSIONS OF LAW

1.  Prior to February 5, 2009, the criteria for a disability rating greater than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  From February 5, 2009, the criteria for a disability rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9411 (2011).

3.  The criteria for an initial compensable rating for residuals of shell fragment wound, right forearm, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, DC 7805 (2008).   

4.  Application of the extraschedular rating provisions is not warranted with respect to the Veteran's increased rating claims.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

As to VA's duty to notify, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD and residuals of shell fragment wound, right forearm.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that VCAA letters dated in March 2006, April 2006, and July 2006, as well as January 2009 after the initial grants of entitlement to service connection, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In addition, records from the Social Security Administration (SSA) have been obtained and associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with examinations for his PTSD in December 2006, February 2009, and April 2010 and for his residuals of shell fragment wound, right forearm, in November 2006 and April 2010, as well as additional VA examinations in February 2009 and April 2010 that discussed relevant symptomatology.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examinations also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Initial Rating

PTSD

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

As this claim is on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

As discussed above, a December 2006 rating decision granted service connection for PTSD and, in relevant part, assigned the Veteran an initial compensable rating of 10 percent, effective from December 5, 2005.  A subsequent April 2009 rating decision increased the Veteran's rating to 50 percent, effective from December 15, 2008.  Finally, a February 2010 rating decision changed the effective date of the 50 percent rating to December 7, 2005 and assigned a 70 percent rating from February 5, 2009.  The Veteran claims the current 50 percent rating prior to February 5, 2009 and the 70 percent rating thereafter do not accurately depict the severity of his condition for those time frames.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2011). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes); see also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Prior to February 5, 2009

The Veteran was afforded a VA PTSD examination in December 2006.  The examiner noted review of the claims file and medical records.  The Veteran reported a 25 year marriage to his second wife and that his first marriage failed because she "loved her horse more than me."  The Veteran described himself as asocial.  He had worked as a charter pilot for 15 years, but left because it was unsatisfying and too demanding, and thereafter had worked around horses in various capacities.  He had not worked since selling his horses and carriages, other than an occasional odd job.  Current psychiatric symptoms included, disturbing memories, past flashbacks, avoidance behavior, feelings of detachment, and problems interacting socially that included employer/employee relationships.  On examination, the Veteran had a normal appearance and eye contact and was alert, cooperative and friendly, and fully oriented.  His speech was normal, as were thought processes and content.  He denied hallucinations.  The Veteran's mood and affect were normal and memory and concentration were unimpaired.  Insight and judgment were partially impaired, but impulse control was adequate.  He denied suicidal ideation.  The examiner indicated that the Veteran met the DSM-IV criteria for PTSD and diagnosed PTSD, chronic type, with an assigned GAF score of 68.  The examiner indicated that the Veteran was capable of being employed without significant impairment.

For the period prior to February 5, 2009, the Board concludes that the symptoms and manifestations of the Veteran's PTSD as shown during the December 2006 VA examination do not demonstrate a degree of disability that warrants assignment of a rating greater than 50 percent.  See 38 C.F.R. § 4.7.  

A rating greater than 50 percent is not appropriate for the time period prior to February 5, 2009 because the Veteran did not have severe or total social and occupational impairment.  With respect to the Veteran's occupational impairment, the Board observes the Veteran was unemployed during some of this time period, from approximately 2006.  The Board acknowledges that during his December 2006 VA examination the Veteran reported difficulty with some employees and that he was not well liked as a boss; however, the Veteran already had sold his business at the time of the examination and based on interview of the Veteran, review of the claims file, and mental health examination, the examiner specifically found that the Veteran was capable of being employed without significant impairment at that time.  The Board recognizes that during subsequent VA examinations the Veteran reported more significant problems at work with employers and employees due to his PTSD symptoms, but the Board affords greater weight to the statements made by the Veteran in the near aftermath of his work experience than statements made multiple years after ceasing to work, especially as his more contemporaneous statements corresponded to the conclusions reached by the December 2006 VA clinical psychologist as to the effect of the Veteran's PTSD symptoms on his ability to work.  Given the Veteran's occupational history, clinical findings regarding his employability, and the Veteran's own near contemporaneous statements, the Board concludes that the preponderance of the evidence is against finding that prior to February 5, 2009 his PTSD was manifested by severe or total occupational impairment.  

As to the Veteran's social impairment prior to February 5, 2009, the Board observes that during the December 2006 VA examination the Veteran reported that his first marriage ended because his wife was more interested in horses than the Veteran and not due to his PTSD symptoms.  In addition, he reported an ongoing 25 year marriage to his second wife.  VA examination reports also indicate one child from this second marriage, as well as two children from his first marriage.  The medical records indicate that the Veteran's wife and at least one son lived with him prior to February 5, 2009.  The Veteran did deny having any friends and preferring to be alone.  The evidence prior to February 5, 2009, therefore, indicates that the Veteran had a long-standing relationship with his second wife and that at least one child lived with him.  Thus, prior to February 5, 2009 the Veteran clearly had some level of family functioning and that for some of this period he also was able to run a business involving interaction with multiple employees and customers.  Given the foregoing relationships with his family, employees, and customers, the Board concludes that the medical findings and the Veteran's own statements clearly evidence that prior to February 5, 2009 his PTSD did not result in severe or total social impairment.

Thus, prior to February 5, 2009 the Veteran did not have severe or total social and occupational impairment.  He did have some deficiencies in several areas, but the greater weight of evidence demonstrates that it was to a degree contemplated by the 50 percent rating assigned.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that prior to February 5, 2009 he did not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating.  To the extent that the Veteran met any of the criteria for a 70 or 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability did not exceed the criteria for a 50 percent rating.  The Veteran's overall manifestations and level of impairment noted in the record prior to February 5, 2009 were commensurate with the degree of social and industrial impairment required for the assignment of the current 50 percent disability evaluation.  The Veteran's speech was not illogical, obscure or irrelevant.  He was not in a near-continuous state of panic or disorientation.  He did not experience hallucinations.  Concentration, thought processes, and communication were overall normal, logical, and coherent.  He did not exhibit inappropriate behavior.  His personal hygiene was appropriate.  There was no objective evidence of disorientation.  He denied suicidal ideation, plans, or intent.  He did have some occupational and social impairment, but for some or all of the appellate period he had a functioning relationship with his family, employees, and customers.  The Board notes that prior to February 5, 2009 the Veteran's GAF score of 68 was indicative of some mild PTSD symptoms and more than consistent with the Veteran's 50 percent rating.  Given the foregoing and, as discussed above, the Veteran does not have severe or total occupational and social impairment, the Board concludes that a 70 or 100 percent rating was not warranted prior to February 5, 2009.  

In summary, the Board has considered the Veteran's claim and the medical evidence, but concludes the preponderance of the evidence is against granting a higher rating for PTSD prior to February 5, 2009, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.

From February 5, 2009

The Veteran was afforded another VA examination on February 5, 2009.  At that time, he reported a 10 year post-service work history as a pilot and later as a chauffeur where he worked alone.  The Veteran claimed to have missed 7 to 8 days per month due to the PTSD symptoms and was forced to quit working due to these increasing symptoms, including isolation, depression, irritability, and inability to work with coworkers and supervisors.  He indicated that his first marriage lasted about 12 years and ended due to his PTSD symptoms.  The Veteran's second marriage was ongoing.  His symptoms included, flashbacks triggered by loud noises, fireworks, and helicopter sounds, as well as sleep problems, hypervigilence, loss of interest, social isolation, irritability, and suicidal ideation without any attempts.  The Veteran also exhibited emotional blunting.  He reported no associated problems with activities of daily living.  On examination, the Veteran was fully oriented, but distant with a sad and anxious affect.  Speech was coherent and relevant, but with evidence of psychomotor slowing.  Judgment was poor.  The Veteran denied homicidal ideation or hallucinations.  The assessment was PTSD and the examiner assigned a GAF score of 30.  The examiner indicated that the loss of work structure after leaving work in 2006 had increased the Veteran's symptoms, along with war news.  The Veteran stated that he had not sought treatment because he did not want to admit that he had a mental illness, but would seek treatment because the symptoms had not improved.  The Veteran noted symptoms of isolation, hypervigilence, irritability, depression, inability to work with others or supervisors, poor concentration, and very poor social functioning.

The Veteran was afforded yet another VA PTSD examination in April 2010.  The examiner noted review of the claims file.  The Veteran reported work as a pilot for 10 years and subsequent work as a horse and buggy driver, where he missed 7 to 8 days of week per month due to his PTSD symptoms until he was forced to stop working in 2007.  He indicated that his first marriage lasted about 12 years and ended due to his PTSD symptoms.  The Veteran's second marriage was ongoing.  His symptoms included, flashbacks triggered by loud noises, fireworks, and helicopter sounds, as well as sleep problems, hypervigilence, loss of interest, social isolation, irritability to the point of getting into verbal altercations, and suicidal ideation without any attempts.  On examination, the Veteran was fully oriented and had good recent and remote memory, but was unshaven and unkempt and had extremely poor concentration.  He was distant with a sad and anxious affect.  Speech was coherent and relevant, but with evidence of psychomotor slowing.  Judgment was poor.  The Veteran denied homicidal ideation or hallucinations.  The assessment was PTSD and the examiner assigned a GAF score of 30.  The examiner indicated that the loss of work structure after leaving work in 2006 had increased the Veteran's symptoms, along with war news.  Treatment had not improved his condition.  The examiner noted symptoms of isolation, hypervigilence, irritability, depression, anxiety, inability to work with others or supervisors, difficulty following orders, inability to follow simple instructions, poor concentration, passive suicidal thoughts, and very poor social functioning.  These symptoms, the examiner opined, prevented the Veteran from performing activities consistent with his work experience and prior training or education.

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the medical records as a whole support an increased rating for the Veteran's PTSD to 100 percent from February 5, 2009.  See 38 C.F.R. § 4.7.  

The Board finds that the period on appeal from February 5, 2009 is distinguished by more severe PTSD symptoms, notably suicidal ideation, concentration problems, poor judgment, poor hygiene, sad and anxious affect, and psychomotor slowing of speech.  Just as significantly, from February 5, 2009 there is significant medical evidence that the Veteran's PTSD severely impacted his social and primarily occupational functioning.  Specifically, the April 2010 VA examiner concluded that his PTSD symptoms prevented him from performing activities consistent with his work experience and prior education or training.  As to social functioning, the Board acknowledges that the Veteran remains married to his second wife, suggesting some level of social functioning.  However, the Board finds (unlike the period prior to February 5, 2009) that his assigned GAF score of 30 indicates profound problems associated with his PTSD symptoms.  Moreover, the Veteran reported that his irritability now was causing verbal altercations, which he did not report prior to February 5, 2009.  

As such, affording the Veteran the benefit of the doubt the Board concludes that the appellate time period from February 5, 2009 was manifested by a disability picture that more closely approximates that of total occupational and social impairment.  In reaching this conclusion, the Board took particular note of the fact that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC, and the most important consideration is whether the disability results in "total occupational and social impairment."  Having found that it does, the Board further concludes that a 100 percent schedular evaluation is warranted from February 5, 2009.

Residuals of shell fragment wound, right forearm

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 594.

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

There are multiple DCs designated for scars, located under DCs 7800-7805, depending on the location, size and severity of the scar.  38 C.F.R. § 4.118, DCs 7800-7805 (2008).  In this case, the Veteran's residuals of shell fragment wound, right forearm, is currently rated noncompensable under DC 7805, for scars that are rated based on limitation of function of the affected part.  See 38 C.F.R. § 4.118, DC 7805 (2008).  The Veteran alleges his scar warrants a compensable rating.

The Veteran's service treatment records do not include evidence of a right forearm injury, but the Veteran was exposed to combat and has reported that he incurred a shrapnel wound from a rocket attack and that the injury was assessed in the field.  The Veteran's personnel records indicate service in Vietnam from May 1969 to May 1970.  Subsequent July 1970 and July 1971 medical examinations, as well as the Veteran's October 1972 separation examination, noted normal skin and lymphatics and noted no identifying scars.

After service, the Veteran's VA outpatient treatment records are notably silent as to any on-going complaints or treatment for right forearm scar or other problems limited to that area of the body.  In 1983, the Veteran suffered skull and brain trauma when he was struck in the head by a moving propeller, but there is no indication of right forearm injury or reinjury at that time.  

The Veteran, however, was afforded a VA examination in November 2006.  The examiner noted review of the claims file, but that the record did not document the claimed shrapnel injury.  The Veteran stated that a rocket attack occurred during his service in Vietnam resulting in a shrapnel injury to the right forearm.  The Veteran indicated that he was assessed in the field, but did not otherwise receive treatment.  At that time, the Veteran denied any current symptoms.  On examination, there were three noted scars, an 8 cm. linear scar on the right lateral ventral forearm, a 6 cm. linear scar on the right medial ventral forearm, and a 9 cm. liner scar on the right middle central forearm.  These scars were noted to be smooth, hypopigmented, and depressed, but without tenderness, adherence, ulceration or breakdown of the skin, underlying tissue loss, inflammation, edema, or keloid formation.  The examiner noted that the scars did not result in disfigurement and caused no limitation of function.  The diagnosis was scars on the right forearm secondary to shrapnel injury that was 100 percent related to military service.  The prognosis was good.

Subsequently, in his notice of disagreement, the Veteran stated that he warranted a compensable rating for his residuals of shrapnel wound because he was forced to hide his right forearm, due to unsightly scars, and that he had occasional soreness.

During a May 2008 VA examination for diabetes mellitus, the Veteran denied numbness, tingling, or burning in the right upper extremity.  On examination, deep tendon reflexes were normal, strength was good, and he had good response to monofilament testing of the upper extremities.  

In February 2009, the Veteran was afforded a VA examination for claimed bilateral upper and lower extremity neuropathy.  In relevant part, the Veteran reported that his hands and feet became cold very easily, but without pain, burning, or tingling.  The examiner noted that there was no clear functional loss.  On examination, the Veteran had good strength in the upper extremities and good response to monofilament testing bilaterally in the radial, median, and ulnar nerve distributions.  The Veteran had full range of motion in the bilateral upper and lower extremities, without painful motion or additional limitation of function on repetitive motion due to pain, fatigue, weakness, or lack of endurance.

In April 2010, the Veteran was afforded another VA examination for his right forearm scars.  The Veteran again denied any current symptoms, noting that there had been pain on contact in the past, but none now since the shrapnel material had been spontaneously expelled at some point in the past.  The Veteran denied any limitation of his daily routine or employment from the scars.  On examination of the right volar forearm, there was an oval 0.8 cm. by 0.5 cm (0.5 sq/cm) depressed, pink colored scar.  There was loss of 0.5 sq. cm. of subcutaneous tissue.  The scar was deep with a normal texture and without atrophy or scaling.  There was no irregularity in features, no tenderness, no adherence, no ulceration or breakdown, no elevation, no restriction of movement, no inflammation, no edema, and no keloid formation.  The scar was stable and there was no limitation of motion or inflexibility.  

In April 2010, the Veteran received another VA examination for his claimed upper and lower extremity peripheral neuropathy.  As in the February 2009 examination, the Veteran reported that his hands and feet became cold very easily, but without pain, burning, or tingling.  The examiner noted that there was no clear functional loss.  On examination, the Veteran had good strength in the upper extremities and good response to monofilament testing bilaterally in the radial, median, and ulnar nerve distributions.  The Veteran had full range of motion in the bilateral upper and lower extremities, without painful motion or additional limitation of function on repetitive motion due to pain, fatigue, weakness, or lack of endurance.

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  The revised criteria, therefore, are not applicable to the appeal before the Board.

Under the criteria in effect prior to October 23, 2008, Diagnostic Code (DC) 7805 and directed that the scar be rated based on the limitation of function of the affected part.  The Board concludes that a compensable rating under DC 7805 is not warranted.  As noted above, examination reports have consistently shown normal range of motion, including after repetitive motion, without pain, weakness, or other problems.  The VA scar examinations both explicitly found no functional limitation due to the Veteran's scars.  Nor has the Veteran claimed any functional limitation due to the scars.  While the Veteran reported in his January 2007 notice of disagreement occasional soreness associated with the scar, he did not claim that the soreness affected him to any degree and he denied any such problems during his VA examinations.  As such, a compensable rating under DC 7805 is not warranted.

No other DC applicable to scars would render a compensable rating in this case. 
DC 7800 involves scars to the head, face, or neck.  See 38 C.F.R. § 4.118, DC 7800 (2008).  DC 7801 involves scars other than on the head, face, or neck that are deep or cause limited motion, but a compensable rating requires an area or areas exceeding 6 square inches (39 square centimeters).  The Veteran's scars, while deep, do not come close to meeting the size criterion for a compensable rating under DC 7801.  DC 7802 provided a maximum rating of 10 percent for superficial scars other than on the head, face, or neck that do not cause limited motion and encompass an area of 144 square inches (929 square centimeters) or greater.  Again, the sizes of the Veteran's scars do not meet the criterion for a compensable rating under DC 7802.  DC 7803 is not applicable as the Veteran's scar is stable.  While the Veteran reported past pain or tenderness in the area of the scar, there have been no problems since the shrapnel was spontaneously expelled.  As there has been no pain during the appellate time period, a compensable rating under DC 7804 is not warranted.  

The Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In other words, in addition to the skin impairment (scar) rated under DC 7805, if the Veteran has other symptoms due to the scar, a separate rating could be assigned.  For example, the Veteran's disability may also be rated based on orthopedic or neurological impairment.  See generally 38 C.F.R. §§ 4.71a, 4.73 and 4.124a.  

As shown by the evidence above, however, a compensable rating for any of these symptoms is not warranted in this case.  The VA examiner found no evidence, upon physical examination and diagnostic testing, to suggest orthopedic or neurological impairment.  As noted above, the Veteran had full range of motion of the right upper extremity on examination and there is no other indication of orthopedic problems.  As to neurological symptoms, while the Veteran claims bilateral upper and lower extremity neuropathy, examination has consistently shown normal reflexes and sensation.  Indeed, the Veteran does not report any symptoms unique to his right forearm or extremity, indicating that the coldness of hands and feet that he experiences is not related to his residuals of shrapnel wound.  The claims file includes no evidence of vascular impairment.

Given the Veteran's single subjective complaint of occasional soreness associated with his residuals of shell fragments, the Board also has considered whether a compensable rating should be assigned under DCs 5307 to 5309.  The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  "Slight" disability of muscles is characterized by a simple wound of muscle without debridement or infection.  History and complaint characteristic of a "slight" disability of muscle injury includes service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  Objective findings characteristic of slight muscle disability include minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.

Moderate disability of muscles is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  History and complaint characteristic of moderate disability of muscle includes service department records or other evidence of in-service treatment for the wound.  For a finding of moderate disability of muscle, there should be record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings characteristic of moderate muscle disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue.  For moderate muscle injury, there should be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability is characterized by a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe injury include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe injury include entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

In this case, the Board finds that the evidence clearly does not fit the criteria for a "moderate" muscle disability, such that a compensable rating could be assigned under DC 5307 or DC 5308.  Neither VA scar examination report found any evidence of muscle damage related to the Veteran's shrapnel wound, nor has any of the Veteran's other VA examinations.  Indeed, the Veteran has not made any subjective complaints regarding any of the cardinal signs and symptoms of muscle disability.  As noted, on objective examination cardinal signs and symptoms were not found, as the Veteran had normal strength in the right upper extremity.  Moreover, there is no evidence of loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Indeed, examinations have specifically noted normal tone and the absence of muscle atrophy.  There are no palpable metallic fragments in the area of the scar, as the Veteran concedes that the fragments were spontaneously expelled.  Thus, the Veteran's service-connected shell fragment wounds involve, at most, slight muscle injury and, as such, a compensable rating pursuant to DC 5307 or DC 5308 is not warranted.  As to a rating under DC 5309, again the Veteran had normal range of motion of the right upper extremity and the only problem noted with the right hand is coldness, which he attributes equally to the left hand and the bilateral feet.  As noted, neurological and muscle testing of the right hand and upper extremity has been normal.  Thus, a compensable rating under DC 5309 is not warranted.

The Board also has considered the applicability of 38 C.F.R. § 4.55(e), which prescribes that for compensable muscle groups in the same anatomical region that do not act on the same joint, the evaluation of the most severely injured muscle group will be increased one level and used as the combined evaluation for the affected muscle groups.  In that regard, the Board recognizes that the VA examination reports of record have not specifically opined as to which muscle groups are affected by the Veteran's residuals of shrapnel wound.  In this case, the evidence clearly shows that the location of the Veteran's shrapnel wounds could involve direct muscle injury only to Groups VII and/or VIII, both of which act in large part on the same joints (i.e. the wrist and fingers).  Thus, the Board finds that a compensable rating pursuant to 38 C.F.R. § 4.55(e) is not warranted, and that remanding the claim to clarify which Muscle Groups were involved in the original shrapnel wounds is not necessary and would only needlessly delay adjudicating the claim.

Finally, the Board is sympathetic to the Veteran's reports that his right forearms scars are unsightly and require him to cover the area; however, the rating criteria specifically set out a distinction between scars of the head, face, and neck and other scars, as these areas are less easily covered to prevent embarrassment due to scars in this area.  Moreover, objectively speaking, the VA November 2006 scar examination specifically noted that the Veteran's scar was not disfiguring.  While the Veteran's scars are obviously visible from the descriptions offered during VA examination, and it is reasonable that the Veteran would view any visibility as being itself disfiguring, the clinical findings on examination and the opinion of the November 2006 VA examiner also weigh heavily in support of the finding that any disfigurement resulting from the scars is very minimal.  Given the distinction noted in the rating criteria, and the very minimal nature of disfigurement in this case, the Board concludes that the rating criteria fully contemplate the unsightly nature of the Veteran's scars and do not warrant a compensable rating.  

As shown above, and as required by Schafrath, 1 Vet. App. at 59, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  However, the Veteran is not entitled to a compensable rating for his scar under any neurological, orthopedic, muscular or skin DC.  In this case, the Board finds no provision upon which to award the Veteran a compensable rating for his service-connected residuals of shell fragment wound, right forearm.

 Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD and residuals of shell fragment wound, right forearm, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD and residuals of shell fragment wound, right forearm, with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, including disturbing memories, past flashbacks, avoidance behavior, feelings of detachment, suicidal ideation, sleep problems, irritability, concentration and sleep problems, poor judgment, and problems interacting socially that included employer/employee relationships.  The current 50 and 100 percent ratings under DC 9411 contemplate these and other psychiatric symptoms.  As to the Veteran's shell fragment residuals, he reports that his scar is unsightly and occasionally sore.  These complaints are fully contemplated under the rating criteria considered above and do not warrant a compensable rating.  Thus, the Veteran's current schedular ratings under DCs 9411 and 7805 are adequate to fully compensate him for his disabilities on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating greater than 50 percent prior to February 5, 2009 for PTSD is denied.

Entitlement to a rating of 100 percent from February 5, 2009 for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial compensable rating for residuals of shell fragment wound, right forearm, is denied.

REMAND

The Veteran also is seeking entitlement to service connection for hearing loss and tinnitus.  He claims that he developed bilateral hearing loss and tinnitus due to in-service acoustic trauma, but that his hearing problems began in approximately 1999.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of these claims. 

In that regard, the Board notes that the Veteran was afforded a VA examination in June 2009 in connection with his claims for service connection for hearing loss and tinnitus.  After reviewing the medical records and performing a physical and audiological examination, the examiner diagnosed the Veteran with bilateral hearing loss and tinnitus and opined that it was less than likely that those disorders were the result of the acoustic trauma, injury, disease, or event in the military service.  The examiner based her rationale on the fact that the Veteran had normal hearing at the time of his separation examination and that tinnitus began approximately 10 years prior to the examination.  The Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board also notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise- induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."

In this case, the Veteran is competent to report a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  The June 2009 VA examiner also found him to have bilateral hearing loss by VA standards and diagnosed him with tinnitus.  See 38 C.F.R. § 3.385.  However, as noted above, the examiner stated that the bilateral hearing loss was less likely as not caused by or the result of his military noise exposure, based on the reasoning that the Veteran's hearing acuity was normal at separation from service.  As discussed above, however, the Court has determined that the absence of a hearing loss disability in service does not preclude entitlement to service connection at a later date.  

The United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of the Veteran's bilateral hearing loss.

The Director of the VA Compensation and Pension Service also observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  In this case, the June 2009 VA examiner opined that it was as likely as not that the Veteran's tinnitus was a symptom associated with his hearing loss.  As such, adjudication of the Veteran's tinnitus claim is deferred pending further development and readjudication of his hearing loss claim, as the tinnitus claim is inextricably intertwined with the hearing loss claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's claims file to the June 2009 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge and that the Veteran's MOS of pilot lends credence to his representations of such noise exposure.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


